Citation Nr: 0213310	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 12, 1996 
for a grant of a total rating for compensation based on 
individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to May 
1994.

This case comes before the Board of Veteran's Appeals (the 
Board or BVA) on appeal from December 1996 and February 1997 
rating decisions of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 9, 2001 BVA decision, the Board affirmed the RO's 
denial of entitlement to TDIU.  The veteran appealed the BVA 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  After the Board's decision and prior to 
final disposition by the Court, the Veterans Claims 
Assistance Act of 2000 was enacted.  The Court vacated the 
BVA decision to enable consideration of the veteran's claim 
in the context of that act.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  VA Medical Center records from a June 12, 1996 admission 
fulfill the criteria for an informal claim because the 
discharge summary documented the appellant's intent to apply 
for a total rating for compensation based on individual 
unemployability.

3.  The record does not demonstrate a factually ascertainable 
basis to support that the appellant was unemployable due to 
his service-connected disabilities in the one-year prior to 
the June 12, 1996 informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 1996 for 
a total disability rating based on individual unemployability 
have not been met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.400(o)(2), 4.16(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
  
The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The issue on appeal pertains to establishment of the 
effective date for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  In that context, the duty to assist 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has even been offered 
an opportunity to submit additional evidence in support of 
the claim.  In the context of an effective date claim, the 
subject of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" is of questionable application in light of the 
dominant role of the existing record and the VA's particular 
efforts in regards to the veteran's claim.  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA, additional development would serve 
no useful purpose.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review. 

Satisfactory efforts have been made to ensure that all 
pertinent records have been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.

In a February 1997 rating decision, the RO granted a total 
rating for compensation based on individual unemployability 
effective from June 12, 1996, which was the date the RO 
determined that the evidence had established basic schedular 
eligibility.  The appellant contends that although his claim 
for a total rating for compensation based on individual 
unemployability was filed in 1996, the evidence had 
established unemployability long before that and an earlier 
effective date based on an informal claim should have been 
considered.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the date may precede the filing date.  In that 
regard, the law provides that the effective date of the award 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date." 38 U.S.C.A. § 
5110(b)(2); see 38 C.F.R. 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125 (1997).

In the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for one or more VA benefits, 
received from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris, may be 
considered an informal claim for benefits.  38 C.F.R. 
3.155(a).  The informal claim must identify the benefit 
sought. Id.

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  If a "formal claim" has not been 
received by VA upon its receipt of an informal claim, VA must 
forward an application to the claimant; the claimant must 
return the formal claim to VA within one year to make the 
date of receipt of the informal claim an appropriate 
effective date for the claim.  Id.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of a VA report of examination or hospitalization will 
be accepted as an informal claim filed on the date of the 
examination.  The date of receipt of evidence from a private 
physician will be accepted as the date of receipt of an 
informal claim when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157 (b)(2).

It has been generally contended that the appellant was 
unemployable "long before" the June 1996 date established by 
the RO.  In the present case, a formal application for a 
total rating for compensation based on individual 
unemployability was received on January 22, 1997.  The Board 
is first obliged to determine whether an informal claim was 
received prior to that date.

In December 1996, Dr. Peek wrote that the appellant would 
need about one year to heal after the lumbar laminectomy and 
that then he would need the rods placed in the thoracic 
spine.  His prognosis was guarded.  A VA examination was 
conducted in November 1996, but unemployability was not 
addressed.  In an August 1996 letter, Dr. Peek stated that 
the appellant would require surgery first in his lower and 
then in his upper back, and at this point he had become 
unemployable.

On June 12, 1996, (the effective date assigned by the RO), 
the appellant was admitted to the VA Medical Center for a 
cardiac work-up to rule out myocardial infarction.  The 
discharge summary states, "The patient has also expressed 
multiple times that he is unable to work secondary to both 
his back problems, his depression, and his coronary artery 
disease and has seen a social worker here on several 
occasions.  He is in the midst of having his case evaluated 
for disability and a copy of this discharge summary should be 
sent to the patient as soon as one is available."

This statement indicated an intent to apply for one or more 
VA benefits and identified the benefit sought; a total rating 
for compensation based on individual unemployability.  The VA 
Medical Center record satisfied the requirements of an 
informal claim for a total rating for compensation based on 
individual unemployability, and thus the date of receipt of 
the informal claim was the date of that admission, June 12, 
1996.  We do not find any other statement, VA Medical Center 
examination, treatment or admission, or private medical 
evidence that satisfies the requirements of an informal claim 
for a total rating for compensation based on individual 
unemployability prior to that date.

The date of receipt of the informal claim for a total rating 
for compensation based on individual unemployability -June 
12, 1996-must be accepted, as a matter of law, as the date of 
his "claim" or "application" for a total rating for 
compensation based on individual unemployability for purposes 
of determining an effective date under 38 U.S.C.A. § 
5110(b)(2).

Having determined that June 12, 1996, is the date of receipt 
of claim for purposes of assigning an effective date, the 
Board is obliged to review all of the evidence of record from 
the preceding year to determine whether an ascertainable 
increase in disability occurred sufficient to warrant 
entitlement to a total rating for compensation based on 
individual unemployability.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511, 518 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In this regard, the Board notes that the record does not 
contain evidence reflecting that an ascertainable increase in 
disability had occurred sufficient to warrant entitlement to 
a total rating for compensation based on individual 
unemployability. We note that the discharge summary notation 
reflected the appellant's intention to demonstrate that he 
was unable to work due to service-connected disabilities, but 
there was no correlative medical assessment vis-à-vis  
unemployability at that time.

In a February 1996 letter, Dr. Nave wrote that the appellant 
was, "[n]ow unable to work or to attend school due to his 
present illness.  Onset of this illness was some six weeks 
ago. [The appellant] was hospitalized on February 12, 1996.  
I presently expect this current illness to cause him to be 
unable to work or attend school until June 1, 1996 at the 
earliest."  It bears emphasis, however, that the February 
1996 admission was for a non-service connected psychiatric 
illness.  

The appellant had an admission to the VA Medical Center in 
September 1995 for coronary artery disease with status post 
stent placement.  Unemployability was not addressed.  The 
Board has reviewed the private medical evidence submitted by 
the appellant after his hearing and find that they do not 
document unemployability in the year that pre-dated his 
informal claim.

The Board has additionally considered the appellant's 
testimony that the records obtained from the VA Medical 
Center in Dallas where he received treatment for back pain in 
1994 would document unemployability, however those records do 
not support his assertions as to unemployability.

The Board also notes that when the RO considered the 
appellant's schedular rating in a July 1995 rating decision, 
his service connected disabilities did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a).  In July 1995, the appellant 
was service connected for coronary artery disease with 
hypertension (30 percent disabling); midthoracic idiopathic 
scoliosis with degenerative arthritis and low back pain 
syndrome (20 percent disabling); G6PD deficiency (0 percent 
disabling), and his combined schedular evaluation was 40 
percent.  Therefore, there was no evidence of service-
connected unemployability in the claims file at the time the 
RO considered his schedular evaluation in 1995.

In addition, the Board notes that in a December 1996 rating 
decision, the RO increased the appellant's disability 
evaluation to a level which satisfied the percentage 
requirements for a schedular award of a total rating for 
compensation based on individual unemployability from June 
12, 1996.  The Board is satisfied that the additional 
debility occasioned by the appellant's service-connected back 
and cardiovascular disorders, was sufficient to render him 
unemployable for purposes of 38 C.F.R. § 4.16(a) from the 
effective date as assigned by the RO, June 12, 1996.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



ORDER

An effective date for a grant of a total rating for 
compensation based on individual unemployability prior to 
June 12, 1996 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

